Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed on 4/9/20.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,163,560 to Farivar et al. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Claim 1
US 11,163,560 claim 20
1. An apparatus comprising: 
memory; and 
logic circuitry coupled with the memory to 


memory; and 
logic circuitry coupled with the memory to …


… identify multiple, different program codes; …
identify a training code segment in the training program code, the training code segment to correspond with one or more associated comments; 

… parse the multiple, different program codes into training program segments, each of the training program segments to include an associated comment; …
compile the training code segment to generate an intermediate code segment, the intermediate code segment comprising code at a stage of compilation between the training program code and a compiled code; and 

… compile each of the training program segments to generate corresponding intermediate code segments, each of the intermediate code segments associated with a corresponding training code segment and the associated comment of the corresponding training code segment, …
store the one or more associated comments with an association between the intermediate 




Claim 10 recites a “non-transitory storage medium containing instructions” for performing the functionality of the system of claim 1. It would have been similarly obvious to provide such a medium for performing the functionality of claim 20 of US 11,163,560.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/490,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Claim 1
17/490,817
1. An apparatus comprising: 
memory; and 
logic circuitry coupled with the memory to 

8. An apparatus, comprising: 
memory; and 
logic circuitry coupled with the memory to: 
obtain training program code containing associated comments; 

determine a program code segment … includes at least one comment;


parse the program code segment to generate a training code segment, the training code segment includes at least one comment;
compile the training code segment to generate an intermediate code segment, the intermediate code segment comprising code at a stage of compilation between the training program code and a compiled code; and 

compile the training code segment to generate an intermediate code segment associated with the training code segment and the at least one comment of the training code segment;

store the one or more associated comments with an association between the intermediate code segment and the one or more associated comments.

… generate an intermediate code segment associated with the training code segment and the at least one comment of the training code segment …
(note that storing this data would at least have been obvious to allow for future use)


Claim 10 recites a “non-transitory storage medium containing instructions” for performing the functionality of the system of claim 1. It would have been similarly obvious to provide such a medium for performing the functionality of claim 8 of application 17/490,817.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10-11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Detection of Outdated Comments During Code Changes” by Liu et al. (Liu) in view of US 2019/0146764 to Ravindar et al. (Ravindar).

Claim 1: Liu discloses an apparatus comprising: 
memory; and 
logic circuitry coupled with the memory to 
obtain training program code containing associated comments (pg. 160, col. 2, 4th par. “collected the source code from five open source projects”); 
identify a training code segment in the training program code, the training code segment to correspond with one or more associated comments (pg. 156, col. 1, 2nd full par. “Code snippets are the code in the scope of Comments”); and 
store the one or more associated comments with an association between the code segment and the one or more associated comments (e.g. pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”, those of ordinary skill in the art would have understood this to indicate that the set(s) are stored).

Note that while Liu does not explicitly disclose an apparatus comprising memory and logic circuitry, it would have been obvious at the time of filing to implement Liu’s system on a computer comprising memory and logic circuitry as a means of providing the functionality. Further note that Ravindar teaches such structures. 

Liu does not disclose:


Ravindar teaches 
memory (e.g. fig. 1, memory 106); and 
logic circuitry coupled with the memory (e.g. fig. 1, processor 104);
compiling the training code segment to generate an intermediate code segment, the intermediate code segment comprising code at a stage of compilation between the training program code and a compiled code (par. [0042] “generates intermediate code 240”).

It would have been obvious at the time of filing to compile the training code (Liu pg. 160, col. 2, 4th par. “collected the source code”) to generate an intermediate code segment (Ravindar par. [0042] “generates intermediate code 240”) and store an association between the intermediate code segment and comment(s) (Liu pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”, Ravindar [0048] “The comments … are encoded and retained in the program”). Those of ordinary skill in the art would have been motivated to do so as a standard step in the compilation of source code which would have produced only the expected results (e.g. simplifying the code representation and thus analysis  for later stages of compilation, see e.g. Ravindar par. [0077]).

Claims 2 and 11: Liu and Ravindar teach claims 1 and 10, further comprising the logic circuitry to train a model (e.g. Liu pg. 160, col. 2, 4th par. “train and evaluate out model”) by obtaining multiple different training program codes (Liu pg. 160, col. 2, 4th par. “collected the source code from five open source projects”), parsing each of the multiple different training program codes into one or more additional training code segments with comments (e.g. Liu pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”), compiling each of the additional training code segments to an intermediate stage of compilation to create additional intermediate code segments (Ravindar par. [0042] “generates intermediate code 240”), and associating each of the additional intermediate code segments with corresponding ones of the comments (e.g. pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”).

Claims 4 and 13: Liu and Ravindar teach claims 2 and 11, the model comprising a statistical model or a neural network to learn a set of one or more comments for each of the intermediate code segments (e.g. Liu pg. 159, col. 2, 1st partial par. “the underlying neural model”).

Claims 5 and 14: The apparatus of claim 1, 10, further comprising the logic circuitry to identify a new program code segment (Liu pg. 156, col. 1, 2nd full par. “A software change is abstracted as Change = {Stmts, Stmts’}”), compile the new program code segment to an intermediate compilation stage (Ravindar par. [0042] “generates intermediate code 240”), and identify the new program code segment at the intermediate compilation stage with the intermediate code segment to associate the new program code segment with the one or more associated nd full par. “A software change is abstracted as Change = {Stmts, Stmts’} … ”).

Claims 8 and 18: Liu and Ravindar teach claims 1 and 10, the training program code to comprise open source code from an open source project (Liu pg. 160, col. 2, 4th par. “collected the source code from five open source projects”).

Claim 10: Liu discloses a non-transitory storage medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations to: 
receive training program code containing comments (pg. 160, col. 2, 4th par. “collected the source code from five open source projects”); 
identify a training code segment, the training code segment to correspond with an associated comment (pg. 156, col. 1, 2nd full par. “Code snippets are the code in the scope of Comments”); and 
store the associated comment with an association between the intermediate code segment and the associated comment (e.g. pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”, those of ordinary skill in the art would have understood this to indicate that the set(s) are stored).

Note that while Liu does not explicitly disclose a non-transitory storage medium, it would have been obvious at the time of filing to store code for Liu’s system on a storage 

Liu does not explicitly disclose:
parsing the training program code;
compiling the training code segment to generate an intermediate code segment, the intermediate code segment comprising code at a stage of compilation between the training program code and a compiled code.

Ravindar teaches 
a non-transitory storage medium containing instructions (e.g. fig. 1, disk 144);
parsing the training program code (par. [0041] “parses the token sequence”); 
compiling the training code segment to generate an intermediate code segment, the intermediate code segment comprising code at a stage of compilation between the training program code and a compiled code (par. [0042] “generates intermediate code 240”).

It would have been obvious at the time of filing to parse and compile the training code (Liu pg. 160, col. 2, 4th par. “collected the source code”) to generate an intermediate code segment (Ravindar par. [0042] “generates intermediate code 240”) and store an association between the intermediate code segment and comment(s) (Liu pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”, Ravindar [0048] “The comments … are encoded and retained in the program”). Those of ordinary skill in the art .

Claims 3, 6-7, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Detection of Outdated Comments During Code Changes” by Liu et al. (Liu) in view of US 2019/0146764 to Ravindar et al. (Ravindar) in view of US 10,437,588 to Crawford (Crawford).

Claims 3 and 12: Liu and Ravindar teach claims 2 and 11, the model comprising a data structure to store comments from each of the multiple different training program codes and associations to identify corresponding intermediate code segments (Liu pg. 156, col. 1, 2nd full par. “The set of statement s is abstracted as Stmts = {Statements, Comments, Code Snippets}”, note that this describes a datastructure).

Liu and Ravindar do not explicitly teach the model comprising a database.

Crawford teaches a model comprising a database (col. 5, lines 61-66 “a comment MD repository 218”). 

It would have been obvious to implement the model using a database (Liu pg. 156, col. 1, 2nd full par. “abstracted as Stmts = {Statements, Comments, Code Snippets}”, Crawford col. 5, lines 

Claims 6 and 15: Liu and Ravindar teach claims 5 and 14, but do not explicitly disclose the logic circuitry to receive an indication of a selected comment of the one or more associated comments and to add the selected comment to the new program code segment.

Crawford teaches:
receiving an indication of a selected comment of the one or more associated comments and to add the selected comment to the new program code segment (col. 8, lines 19-30 “provides one or more results … the user can … select a result, which can be inserted as a comment to the source code 210”). 

It would have been obvious at the time of filing to receive and insert a selection of a recommended comment into the program code segment (e.g. Crawford col. 8, lines 19-30 “provides one or more results … which can be inserted as a comment”). Those of ordinary skill in the art would have been motivated to do so to, e.g., “facilitate[] learnings form the corpus of developers as a whole” (Crawford col. 8, lines 42-46).

Claims 7 and 16: Liu and Ravindar teach claims 5 and 14, but do not explicitly teach the logic circuitry to identify a new program code segment comprises the logic circuitry to capture a 

Crawford teaches identifying a new program code segment comprises capturing a compilable code segment after a programmer writes the compilable code segment in a programming environment (col. 7, lines 55-58 “The recommendation engine 216 provides recommendations as input is received”).

It would have been obvious at the time of filing to capture the compilable code segments after they are written (Crawford col. 7, lines 55-58 “as input is received”). Those of ordinary skill in the art would have been motivated to do so to provide real time assistance to the developer (see e.g. Crawford col. 7, lines 55-60).

Claim 17: Liu and Ravindar teach the non-transitory storage medium of claim 16, but do not explicitly teach wherein the programming environment comprises an integrated development environment.

Crawford teaches the programming environment comprises an integrated development environment (col. 3, lines 38-42 “an integrated development environment (IDE) … to develop source code”).

. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Detection of Outdated Comments During Code Changes” by Liu et al. (Liu) in view of US 2019/0146764 to Ravindar et al. (Ravindar) in view of US 2015/0186167 to Jennings et al. (Jennings). 

Claims 9 and 19: Liu and Ravindar teach claims 1 and 10, the training code segment to comprise a compilable count of lines of the training program code (note that as best understood is appears to be an inherent feature of a code segment, i.e. any segment is going to have a number of lines) but do not teach wherein the count comprises a preference or setting.

Jennings teaches code segment comprising a compilable count of lines of the training program code, wherein the count comprises a preference or setting (par. [0109] “defining an instruction path to be compiled … defining a maximum number of instruction codes for an instruction code path”).

It would have been obvious at the time of filing to identify a training code segment comprising a compilable count of lines where the count comprises a preference or setting. Those of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0240453 to Badlani et al. (Badlani) in view of US 2019/0146764 to Ravindar et al. (Ravindar) in view of US 10,437,588 to Crawford (Crawford)

Claim 20: Badlani discloses a system comprising: 
memory (e.g. fig. 6, memory subsystem 625); and 
logic circuitry coupled with the memory (e.g. fig. 6, processor(s) 614) to 
identify a code segment of a code, the identified code segment comprising a portion of a program code (par. [0054] “the source code snippet”); 
compare the code segment with one or more library code segments to identify a matching library code segment (par. [0056] “compare the joint representation generated form the source code snippet to one or more other joint representations generate from one or more other source code snippets”); 
associate a set of one or more comments with the identified code segment based on identification of the matching library code segment (par. [0056] “the determination of block 512 may include [a] comment associated with the source code snippet”); 


Badlani does not disclose:
compiling an identified code segment of a code, the identified code segment comprising a portion of a program code, the identified code segment compiled to generate an intermediate code segment, the intermediate code segment comprising code at an intermediate stage of compilation between the program code and a compiled code.

Ravindar teaches:
compiling an identified code segment of a code, the identified code segment comprising a portion of a program code, the identified code segment compiled to generate an intermediate code segment, the intermediate code segment comprising code at an intermediate stage of compilation between the program code and a compiled code (par. [0042] “generates intermediate code 240”)

It would have been obvious at the time of filing to compile the code segment (par. [0054] “the source code snippet”) to generate an intermediate code segment (Ravindar par. [0042] “generates intermediate code 240”). Those of ordinary skill in the art would have been motivated to do so as a standard step in the compilation of source code which would have 

Badlani and Ravindar do not explicitly teach: 
outputting an indication of the set of one or more comments; 
receiving an indication of a selected comment from the set of one or more comments. 

Crawford teaches:
outputting an indication of the set of one or more comments (col. 8, lines 19-30 “provides one or more results”); 
receiving an indication of a selected comment from the set of one or more comments (col. 8, lines 19-30 “the user can … select a result, which can be inserted as a comment to the source code 210”). 

It would have been obvious at the time of filing to output an indication of the comment(s) (Badlani par. [0056] “the determination of block 512 may include [a] comment associated with the source code snippet”, Crawford col. 8, lines 19-30 “provides one or more results”), receive and associate a selection of a comment into the program code segment (Badlani par. [0014] “automatically generate a comment associated with the source code snippet”, Crawford col. 8, lines 19-30 “provides one or more results … which can be inserted as a comment”). Those of ordinary skill in the art would have been motivated to do so to, e.g., “facilitate[] learnings form the corpus of developers as a whole” (Crawford col. 8, lines 42-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0185700 to Avrahami et al. discloses associating source code comments with training code segments (see e.g. par. [0024]).
US 2002/0199175 to Saulsbury, US 2020/0311267 to Klonowski et al. disclose generating an intermediate representation of source code (see e.g. pars. [0017] and [0038] respectively)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199